Case 7:20-cv-05641-CS Document13 Filed 10/20/20 Page 1of3

Michael McCollough
91-A-1385 mo
Fishkill Corr. Fac. ~ oe

271 Matteawan Road : n eoeve
“|

P.O. Box 307
{\\ OcT 20 2020 I

   

Beacon, NY 12508-0307

PRO SE OFFICE

PERSONAL & CONFIDENTIAL —_ - an

12 October 2020

Pro Se Intake Unit

Unites States District Court"

Southern District of New York
u.S. Courthouse

500 Pearl Street

New York, NY 10007-1312

In re: McCollough v. Fields, et. al, 20 Civ. 5641
Attn: Hon. Clerk:

I write accepting Honorable Cathy Seibel invitation seeking
documentation in preparation filing motions in the above
reference matter.

Proceeding pro se, an order of service was issued and by

invitation the undersigned is requesting documentation in

what may appear prolong Litigation unavailable to pro s¢
litigants. The documents requested are listed below:

> Discovery Motions Form

> Compel Compliance with Discovery Request Motion Form

>» Request Conference Motion Form

> Interrogator Motion Form

> Subpoena Power Motion Form

Anticipating for and against why a judgment should not issue,

the undersigned in keeping with United States District Judge
Cathy Seible court rules, the undersigned respectfully request

the foregoing documents be made available to expedite a fair
and just process.
Case 7:20-cv-05641-CS Document13 Filed 10/20/20 Page 2 of 3

Letter to Hon. Clerk
12 October 2020
Pg. 1 of 2

In the hope that I hear from you shortly in regard to the
undersigned request, and with great appreciation for your
anticipated courtesy reply, I remain,

Very truly yours, RSVP

Mr. Michael McCollough

cc: Hon. Cathy Seibel

United States District Judge

United States District Court

Southern District of New York
500 Pearl Street

New York, NY 10007-1312
 

Case 7:20-cv-05641-CS Document 13 Filed 10/20/20 Page 3 of 3

FISHKILE CORRECTIONAL FACILITY
BOX 1245
BEACON, NEW YORK 12508

NAME: LAr ediel HeCot lower vin: G1 AL86357

%

    

: Mie GlellWleio
i 4 oct 28 2020 ares
PRO SE OFFICE

  

Ty

uy j OOUP- (alo. .

m4 tt . aggAlflfpeeflgagodgf yy flpeaped ify fipedpenglfeedprrepl yyy
